                        3:20-cv-03144-TSH # 20   Page 1 of 2
                                                                                      E-FILED
                                                        Monday, 08 February, 2021 03:53:01 PM
                                                                 Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

LAURA L. BLIVEN,                      )
                                      )
           Plaintiff,                 )
                                      )
     v.                               )    No. 20-cv-3144
                                      )
ANDREW SAUL, Commissioner             )
of Social Security,                   )
                                      )
           Defendant.                 )

                                    OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     The Application for Brief in Support of Relieve Under the Equal

Access to Justice Act Pursuant to Sentence Four Remand (d/e 19) (Motion

for Attorney Fees) is ALLOWED. Defendant has not filed a response to the

Motion for Attorney Fees within 14 days of service, and so, is presumed to

have no opposition. Local Rule 7.1(B)(2). This Court awards Plaintiff

$3,230.00 in attorney fees (the “Award”). The Award fully and completely

satisfies any and all claims for fees, costs, and expenses that may have

been payable to Plaintiff in this case under the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412.

     The Award belongs to Plaintiff, but Plaintiff may, and has, assigned

her right to the Award to her attorneys Dempsey & Dempsey P.C. See

                                   Page 1 of 2
                     3:20-cv-03144-TSH # 20    Page 2 of 2




Motion for Attorney Fees, attached Fee Agreement. The United States

may also take an offset against the Award to satisfy any pre-existing debts

that Plaintiff owes the United States. See Astrue v. Ratliff, 560 U.S. 586

(2010). If the United States determines that all or any portion of the Award

is not subject to offset for such debts, Defendant shall pay the portion of the

Award not subject to offset to Plaintiff’s attorneys Dempsey & Dempsey

P.C.

ENTER: February 8, 2021



                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 2 of 2
